Order of the County Court of Westchester county reversed, with ten dollars costs and disbursements, and application remitted to the county judge of said county for resettlement. The appellant has the right to limit the questions which he seeks to have reviewed on appeal, and is not required unnecessarily to print an entire case. (Dupont v. Village of Port Chester, 204 N. Y. 351, 856; Ceballos v. Munson Steamship Line, 112 App. Div. 352.) Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ., concurred.